[Cite as Halcomb v. Greenwood, 2020-Ohio-2768.]




                                   IN THE COURT OF APPEALS

                          TWELFTH APPELLATE DISTRICT OF OHIO

                                       CLERMONT COUNTY




 RONALD J. HALCOMB,                               :   CASE NOS. CA2019-03-019
                                                                CA2019-03-020
         Appellee and Cross-Appellant,            :             CA2019-03-023
                                                                CA2019-03-024
                                                  :
   - vs -                                                    OPINION
                                                  :           5/4/2020

 SCOTT GREENWOOD,                                 :

         Appellant and Cross-Appellee.            :




            APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                         DOMESTIC RELATIONS DIVISION
                    Case Nos. 2017DRH00377 and 2017DRH00540



Barbara J. Howard Co., L.P.A., Melissa Thompson Millard, 120 E. 4th Street, Suite 960,
Cincinnati, Ohio 45202, for appellee and cross-appellant

Blake P. Somers, L.L.C., Blake P. Somers, 114 E. 8th Street, Cincinnati, Ohio 45202, for
appellant and cross-appellee



        M. POWELL, P.J.

        {¶ 1} Appellant, Scott Greenwood ("Greenwood"), and appellee, Ronald J.

Halcomb ("Halcomb"), both appeal the decision from the Clermont County Court of

Common Pleas, Domestic Relations Division modifying their respective domestic violence

civil protection orders ("DVCPO") against each other after remand by this court. For the
                                                                  Clermont CA2019-03-019 thru -020
                                                                           CA2019-03-023 thru -024

reasons stated below, we reverse the decision of the trial court.

        {¶ 2} In March 2017, Halcomb petitioned the trial court for a DVCPO against

Greenwood. The trial court granted an ex parte temporary DVCPO to Halcomb. Then in

early May 2017, Greenwood petitioned the trial court for a DVCPO against Halcomb. The

trial court likewise granted an ex parte temporary DVCPO to Greenwood. The petitions of

each party sought an order for exclusive occupancy of their residence (the "Residence").

        {¶ 3} The parties' petitions proceeded to a full hearing before a magistrate. During

the hearing, Greenwood withdrew his request for exclusive occupancy of the Residence.

After the hearing, the magistrate dismissed both petitions. Both parties filed objections to

the magistrate's dismissal. On review, the trial court sustained both parties' objections and

granted a DVCPO to each party. Relevant to this appeal, the trial court refused to grant

either party exclusive occupancy of the Residence or the right to exclude the other from the

Residence; but ordered each party to stay at least 500 feet away from the other and

specifically made the 500-foot protection zone applicable within the Residence. Both

parties appealed the trial court's decision.

        {¶ 4} On appeal, this court affirmed the decision to grant both parties a DVCPO and

affirmed the decision to deny Halcomb exclusive occupancy of the Residence.1 Halcomb

v. Greenwood, 12th Dist. Clermont Nos. CA2018-03-008, CA2018-03-010, CA2018-03-

012, and CA2018-03-013, 2019-Ohio-194, ¶ 42, ¶ 47, and ¶ 66 ("Halcomb I"). However,

this court found error in the conditions imposed by the DVCPOs. Specifically, this court

held that the trial court abused its discretion when it allowed both parties to have access to

the Residence but also required each party to remain 500 feet away from each other, finding

such a condition "untenable." Id. at ¶ 1. Therefore, this court reversed, in part, and


1. Only Halcomb assigned error in the trial court's refusal to award him exclusive occupancy of the Residence.
                                                     -2-
                                                          Clermont CA2019-03-019 thru -020
                                                                   CA2019-03-023 thru -024

remanded for the trial court to modify the conditions of the DVCPO to "fit more fully within

the unique facts and circumstances of this case." Id. at ¶ 71.

       {¶ 5} On remand, the trial court modified the conditions of both parties' DVCPOs to

provide that it is "not a violation of the Civil Protection Order if the Respondent comes within

500 feet of the Petitioner while at the residence, including the entire lot and all structures

on the lot." Therefore, the trial court modified the respective DVCPOs by removing the

condition for the parties to stay 500 feet away from the other while they are in the Residence.

       {¶ 6} Both parties have appealed from the trial court's amended orders raising the

same assignment of error. We will discuss the assigned errors together.

       {¶ 7} Joint Assignment of Error:

       {¶ 8} THE TRIAL COURT ERRED WHEN IT ISSUED AN AMENDED DOMESTIC

VIOLENCE CIVIL PROTECTION ORDER WHICH DID NOT COMPORT WITH THIS

COURT'S MANDATE ON REMAND AND ALLOWS BOTH PARTIES ACCESS TO THEIR

RESIDENCE WITHOUT RESTRICTION OR PROTECTION.

       {¶ 9} In their respective briefs both parties argue that the trial court abused its

discretion when it refused to grant sole occupancy of the Residence to one of the parties,

because the only equitable solution was to restrict access of the other party.

       {¶ 10} This court reviews the scope of a DVCPO for an abuse of discretion. McBride

v. McBride, 12th Dist. Butler No. CA2011-03-061, 2012-Ohio-2146, ¶ 10. An abuse of

discretion is more than an error of law or judgment; it implies that the court's attitude was

unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217,

219 (1983).

       {¶ 11} Pursuant to R.C. 3113.31, a trial court may grant a petitioner a DVCPO when

there is a showing that the respondent engaged in an act of domestic violence against the

                                              -3-
                                                         Clermont CA2019-03-019 thru -020
                                                                  CA2019-03-023 thru -024

petitioner. The purpose of a DVCPO is the protection of a petitioner from violence by the

respondent. See e.g. Studer v. Studer, 3d Dist. Crawford No. 3-11-04, 2012-Ohio-2838, ¶

19. R.C. 3113.31(E)(1) lists several orders which may be included in a DVCPO to "bring

about a cessation of domestic violence." Specifically, a trial court may grant possession of

a residence to the petitioner and evict or order the respondent to vacate a jointly owned or

leased residence or may order that the respondent "refrain from entering the [petitioner's]

residence." R.C. 3113.31(E)(1)(b) and (g).

       {¶ 12} The parties' main concern is their respective protected, exclusive, use of the

Residence. Both parties argue in their briefs that the trial court erred by not awarding each

sole occupancy and ordering the other to vacate the Residence. As stated above, in

Halcomb I, this court affirmed the trial court's decision not to grant Halcomb exclusive

occupancy. Id. at ¶ 66. Typically, such a result would remain the law of the case and

circumscribe the authority of this court and the trial court on remand regarding the question

of exclusive occupancy of the Residence.

       {¶ 13} The law of the case doctrine is rooted in principles of res judicata and issue

preclusion. State ex rel. Union Twp. v. Union Twp. Professional Firefighters, IAFF Loc.

3412, 12th Dist. Clermont No. CA2013-08-064, 2014-Ohio-1582, ¶ 14. Pursuant to this

doctrine, the "decision of a reviewing court in a case remains the law of the case on the

legal questions involved for all subsequent proceedings in the case at both the trial and

reviewing levels." Mansour v. Croushore, 194 Ohio App. 3d 819, 2011-Ohio-3342, ¶ 25

(12th Dist.), citing Nolan v. Nolan, 11 Ohio St. 3d 1, 2-3 (1984). The law of the case doctrine

does not apply where there has been an intervening decision by a superior court, such as

the Ohio Supreme Court, that is inconsistent with the law of the case. Hopkins v. Dyer, 104
Ohio St. 3d 461, 2004-Ohio-6769, ¶ 19; accord Roush v. Brown, 12th Dist. Butler No.

                                             -4-
                                                          Clermont CA2019-03-019 thru -020
                                                                   CA2019-03-023 thru -024

CA2009-09-225, 2010-Ohio-1520, ¶ 15. However, there is an exception to the general rule

of the law of the case as the doctrine is considered a rule of practice, rather than a binding

rule of substantive law and will not be applied so as to achieve unjust results. Hopkins at ¶

15; Brackett v. Moler Raceway Park, L.L.C., 12th Dist. Brown No. CA2012-06-009, 2013-

Ohio-1102, ¶ 8. Thus, we should consider whether application of the law of the case

doctrine to the issue of exclusive occupancy of the Residence may lead to an "unjust result."

       {¶ 14} First, as described in Halcomb I, it is apparent that the parties' relationship is

such that they cannot interact without the situation deteriorating into a verbal altercation or

worse, much less share the same living space. The Residence is owned in trust for the

benefit of both parties. Under those circumstances, absent a court order, neither party may

legally exclude the other from the Residence. The evidence demonstrates that association

of the parties is contrary to the purposes for which the General Assembly enacted R.C.

3113.31 and some order minimizing their contact with each other is necessary.

       {¶ 15} Second, we review the scope of a DVCPO for an abuse of discretion.

McBride, 2012-Ohio-2146 at ¶ 10. Thus, when we affirmed the trial court's refusal to grant

Halcomb exclusive occupancy of the Residence in Halcomb I, we found that doing so was

not an abuse of discretion. However, our affirmance of the trial court's refusal to grant

Halcomb exclusive occupancy of the Residence was not an indication that such a ruling

was the only outcome that is not an abuse of discretion. Abuse of discretion review may

have accommodated several outcomes, including granting exclusive occupancy of the

Residence to one party or the other, so long as those results are not "unreasonable,

arbitrary or unconscionable."    On remand of Halcomb I, the trial court may have felt

constrained in granting exclusive occupancy of the Residence to one of the parties due to

the law of the case doctrine and our affirmance of its refusal to grant Halcomb exclusive

                                              -5-
                                                          Clermont CA2019-03-019 thru -020
                                                                   CA2019-03-023 thru -024

occupancy in Halcomb I.

       {¶ 16} Because abuse of discretion review accommodates different outcomes, and

due to the parties' volatile relationship, application of the law of the case doctrine would

achieve "unjust results" by circumscribing the trial court's authority to consider all options to

keep the parties apart from one another. Thus, we find that the law of the case doctrine

does not apply under the circumstances of this case and the trial court remains free to

award exclusive occupancy of the Residence to one party or the other or to both, exclusive

of the other for alternating time periods. We should have addressed this in our remand in

Halcomb I.

       {¶ 17} For the reasons we have already discussed, we hold that the trial court

abused its discretion by the manner in which it modified the DVCPOs. It remains untenable

to allow both parties joint, unfettered occupancy of the Residence. Such an order does not

promote the purpose of a DVCPO, i.e. to "bring about a cessation of domestic violence."

R.C. 3113.31(E).

       {¶ 18} Having found that the trial court erred with its amended order, we again

remand the case to determine an equitable way to condition the reciprocal DVCPOs such

that they adhere to the fundamental purpose of protecting each party from domestic

violence by the other. On remand, the trial court may consider granting one party or the

other exclusive occupancy of the Residence, granting the parties alternating exclusive

occupancy of the Residence, or some other arrangement which will ensure the parties

remain separated in a manner consistent with the purposes of R.C. 3113.31.

       {¶ 19} Judgment reversed and remanded.


       PIPER, J., concurs.


                                               -6-
                                                       Clermont CA2019-03-019 thru -020
                                                                CA2019-03-023 thru -024

       S. POWELL, J., dissents.



       S. POWELL, J., dissenting.

       {¶ 20} With respect to my colleagues, because I believe that the trial court did not

abuse its discretion, I would affirm.




                                            -7-